UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number 333-131084 FLEURS DE VIE, INC (Exact name of registrant as specified in its charter) Nevada 20-2388650 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) Jianqiao Road third Floor, Song Yuan City, Economic and Technology
